DETAILED ACTION
Response to Amendments
The amendment filed on 9/9/2021 has been entered.  
Claims 13-17, 26, 28-29, 32-34 and 37 remain pending in the application. 

Information Disclosure Statement
Regarding the IDS submitted on 9/9/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 13, 15-17, 26, 28-29, 32-34 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGP# 20090078739 of Viola (henceforth Viola).
Regarding claim 13, Viola teaches an end effector assembly (Viola: 16, 30, 38, 74) for use with a surgical instrument (Viola: 10), the end effector assembly comprising: 
a fastener cartridge (Viola: 20), comprising: 
a longitudinal slot (Viola: 32) configured to receive a cutting member (Viola: “knife blade” in para 0044-0046 (not shown)); 
a cartridge perimeter (Viola: outside perimeter of 20); 
a plurality of fasteners (Viola: 114) removably positioned in said fastener cartridge, wherein each said fastener is configured to move from an unfired position to a fired position (Viola: para 0064); 
a first notch (Viola: 34) defined along said longitudinal slot on a first side of said fastener cartridge (Viola: see fig. 2a-b); and 
a second notch (Viola: 36) defined along said longitudinal slot on a second side of said fastener cartridge (Viola: see fig. 2a-b, 34, 36); and 
a layer of material (Viola: 38, 74) releasably secured to said fastener cartridge, wherein said layer of material is at least partially captured by said fasteners when said fasteners move from said unfired position to said fired position (Viola: 74 overlies the staple cavities and therefore will be captured by the staples), and wherein said layer of material comprises: 
a first mount (Viola: 44) on a first side (Viola: left side in fig. 2a); and 
a second mount (Viola: 46) on a second side (Viola: right side in fig. 2a), wherein said first mount extends into said first notch (Viola: para 0048, fig. 2a) and said second mount extends into said second notch (Viola: para 0048, fig. 2a) when said layer of material is secured to said fastener cartridge.  
Viola is silent on said first mount and said second mount are integrally formed with said layer of material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first mount and said second mount integrally formed with said layer of material, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claim 15, as shown in claim 13, Viola is silent on wherein said first mount and said second mount are integrally molded with said layer of material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first mount and said second mount integrally molded with said layer of material, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claim 16, as shown in claim 13, Viola teaches wherein said first notch is positioned on an edge of said fastener cartridge (Viola: first notch 34 is on an inner edge of the longitudinal slot 32), and wherein said second notch is positioned on an opposite edge of said fastener cartridge (Viola: second notch 36 is on an opposite inner edge of the longitudinal slot 32).  
Regarding claim 17, as shown in claim 13, Viola teaches wherein said first notch and said second notch intersect said longitudinal slot (Viola: see fig. 2a-b, 34, 36 intersect longitudinal slot 32).  

Regarding claim 26, Viola teaches an end effector assembly (Viola: 16, 30, 38, 74) for use with a surgical instrument (Viola: 10), wherein said end effector assembly comprises: 
a staple cartridge (Viola: 20), comprising: 
a longitudinal slot (Viola: 32) extending from a proximal end (Viola: see fig. 2, right end of 32) toward a distal end (Viola: see fig. 2, left end of 32); 
a cartridge body (Viola: external structure of 20); 
staple cavities (Viola: 24) defined in said cartridge body; 
Viola: 114) removably positioned in said staple cavities, wherein each staple is configured to move from an unfired position to a fired position during a staple firing stroke (Viola: para 0064); and 
a notch (Viola: 34) defined in said cartridge body, wherein said notch intersects said longitudinal slot (Viola: see fig. 2a-b, 34 intersect longitudinal slot 32); and 
a layer of material (Viola: 38, 74) releasably secured to said staple cartridge, wherein said layer of material comprises: 
a body portion (Viola: 74, 42); and 3 307943832 v1Attorney Docket No.: END6232USCNT14/070348CN14 Application Serial No. 16/141,189 Response to Office Action dated June 25, 2020 
a projection (Viola: 44) extending from said body portion (Viola: projection 44 extends from body portion 42.  Furthermore, please note that when the layer of material 74 is overlying the projections 44, the projections 44 “extend” from the layer of material.  As defined in the Macmillan dictionary “extend” is defined as “to increase the size of a building or area, especially by adding extra parts onto it” https://www.macmillandictionary.com/dictionary/american/extend#extend_11 Accessed 6/5/2021), wherein said projection extends at least partially into said notch when said layer of material is secured to said staple cartridge (Viola: see fig. 2a-b) and wherein said layer of material is at least partially captured by said staples when said staples are in said fired position (Viola: see fig. 6, part of the buttress material 74 lies on top of the staples cavities 24, therefore, when the staples are fired at least some of the buttress material will be captured by the staples).  
Regarding claim 28, as shown in claim 26, Viola teaches wherein said projection prevents said layer of material from laterally translating relative to said staple cartridge when said projection is at least partially extended into said notch (Viola: see fig. 2a-b and figs. 9, 11, 13, the projection 44 are seated in the cavities and therefore will provide some level of resistance to travel relative to said staple cartridge when said projection is at least partially extended into said notch).  
Regarding claim 29, as shown in claim 26, Viola teaches wherein said layer of material comprises one of a buttress material (Viola: 74, para 0055) or a tissue thickness compensator.  

Regarding claim 32, Viola teaches an end effector assembly (Viola: 16, 30, 38, 74) for use with a surgical instrument (Viola: 10), the end effector assembly comprising: 
a fastener cartridge (Viola: 20), comprising: 
a longitudinal slot (Viola: 32) configured to receive a cutting member (Viola: 108); 
a plurality of fastener cavities (Viola: 24) defined in said fastener cartridge; 
a plurality of fasteners (Viola: 114) removably positioned in said plurality of fastener cavities; and 
a plurality of notches (Viola: 34, 36, see fig. 2) defined in said fastener cartridge, wherein said plurality of notches comprises a first notch (Viola: 34) and a second notch (Viola: 36), wherein said first notch is defined on a first side of said longitudinal slot (Viola: 34 relative to 32 see fig. 2, 2a-b), wherein said second notch is defined on a second side of said longitudinal slot (Viola: 36 relative to 32see fig. 2, 2a-b), and wherein said first notch and said second notch intersect said longitudinal slot (Viola: see fig. 2, 2a-b); and 
a layer of material (Viola: 38, 74) releasably coupled to said fastener cartridge, wherein said layer of material comprises a plurality of projections (Viola: 40, 44, 46) extending therefrom (Viola: projections 44, 46 extend from body portion 42 of 38.  Furthermore, please note that when the layer of material 74 is overlying the projections 44, 46, the projections 44, 46 “extend” from the layer of material.  As defined in the Macmillan dictionary “extend” is defined as “to increase the size of a building or area, especially by adding extra parts onto it” https://www.macmillandictionary.com/dictionary/american/extend#extend_11 Accessed 6/5/2021), and wherein said plurality of projections extend at least partially into said plurality of notches when said layer of material is coupled to said fastener cartridge (Viola: see fig. 2, 2a-b and fig. 9, 11, 13) and wherein each said fastener is configured to move from an unfired position to a fired position (Viola: para 0064), and wherein said layer of material is at least partially captured by said fasteners when said fasteners move from said unfired position to said fired position (Viola: see fig. 6, part of the buttress material 74 lies on top of the staples cavities 24, therefore, when the staples are fired at least some of the buttress material will be captured by the staples).  
Regarding claim 33, as shown in claim 32, Viola teaches wherein said first notch is defined on a first side of said fastener cartridge (Viola: 34 relative to 32 see fig. 2, 2a-b), and wherein said second notch is defined on a second side of said fastener cartridge (Viola: 36 relative to 32 see fig. 2, 2a-b).  
Regarding claim 34, as shown in claim 33, Viola teaches wherein said plurality of projections comprises a first projection (Viola: 44) and a second projection (Viola: 46), wherein said first projection is sized to extend at least partially into said first notch  when said layer of material is coupled to said fastener cartridge (Viola: 44 relative to 34, see fig. 2a-b), and wherein said second projection is sized to at least partially extend into said second notch when said layer of material is coupled to said fastener cartridge (Viola: 46 relative to 36, see fig. 2a-b).  
Regarding claim 37, as shown in claim 13, Viola teaches wherein said first notch and said second notch extend into said longitudinal slot (Viola: see fig. 2a-b, 34, 36 extend into the longitudinal slot 32).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola in view of USPGP# 20100012704 of Tarinelli Racenet et al. (henceforth Racenet).
Regarding claim 14, as shown in claim 13, Viola is silent on the end effector assembly comprising a first attachment feature and a second attachment feature, wherein said first attachment feature and said second attachment feature are configured to attach said layer of material to said Response to Office Action dated June 25, 2020fastener cartridge, and wherein said first notch and said second notch are intermediate said first attachment feature and said second attachment feature.  
However, Racenet teaches an end effector assembly (Racenet: 16) comprising a fastener cartridge (Racenet: 82) and a layer of material (Racenet: “B”, see fig. 20 and 26 for example); wherein the end effector assembly further comprising a first attachment feature (Racenet: left, bottom anchor “s” in fig. 20 and 82e) and a second attachment feature (Racenet: right, bottom anchor “s” in fig. 20 and 82f), wherein said first attachment feature and said second attachment feature are configured to attach said layer of material to said Response to Office Action dated June 25, 2020fastener cartridge (Racenet: para 0129). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the end effector assembly of Viola with the addition of first and second attachment feature as taught by Racenet 
The combination of Viola and Racenet further teaches wherein said first notch and said second notch are intermediate said first attachment feature and said second attachment feature (Combination of Viola and Racenet: see fig. 20 and 26 of Racenet first and second attachment features (anchors “s” and their respective apertures 82e/f) are in the distal and proximal location relative to staple cavities and therefore when combined with Viola will also be distal to and proximal from staple cavities.  As such when the teachings of the two references are combined, the first and second notch of Viola (which are aligned with staple cavities) will be intermediate to said first and second attachment feature).  

Claims 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by USPGP# 20080314960 of Marczyk et al. (henceforth Marczyk) in view of USPGP# 20100243707 of Olson et al. (henceforth Olson).
Regarding claim 13, Marczyk teaches an end effector assembly (Marczyk: 16) for use with a surgical instrument (Marczyk: 10), the end effector assembly comprising: 
a fastener cartridge (Marczyk: 22), comprising: 
a longitudinal slot (Marczyk: 76) configured to receive a cutting member (Marczyk: “knife blade” in para 0065 (not shown)); 
a cartridge perimeter (Marczyk: outside perimeter of 22); 
a plurality of fasteners (Marczyk: 102) removably positioned in said fastener cartridge, wherein each said fastener is configured to move from an unfired position to a fired position (Marczyk: para 0092); 
a first notch (Marczyk: 78 on middle left side of cartridge 22 as shown in fig. 24) defined along said longitudinal slot on a first side of said fastener cartridge (Marczyk: left side of cartridge 22 as shown in fig. 24); and 
Marczyk: 78 on middle right side of cartridge 22 as shown in fig. 24) defined along said longitudinal slot on a second side of said fastener cartridge (Marczyk: right side of cartridge 22 as shown in fig. 24); and 
a layer of material (Marczyk: 182, 26) releasably secured to said fastener cartridge (Marczyk: para 0063), wherein said layer of material is at least partially captured by said fasteners when said fasteners move from said unfired position to said fired position (Marczyk: para 0092), and wherein said layer of material comprises: 
a first mount (Marczyk: left middle 182 as shown in fig. 24) on a first side (Marczyk: left side of 26 as shown in fig. 24); and 
a second mount (Marczyk: right middle 182 as shown in fig. 24) on a second side (Marczyk: right side of 26 as shown in fig. 24), wherein said first mount extends into said first notch (Marczyk: see fig. 25-27) and said second mount extends into said second notch (Marczyk: see fig. 25-27) when said layer of material is secured to said fastener cartridge.  
Marczyk is silent on wherein said first mount and said second mount are integrally formed with said layer of material.  
However, Olson teaches an end effector assembly (Olson: 16) comprising a fastener cartridge (Olson: 18); wherein the fastener cartridge comprises a first notch (Olson: left 70e in fig. 2b) and a second notch (Olson: right 70e in fig. 2b) and a layer of material (Olson: B2), wherein said layer of material comprises a first mount (Olson: left leg of s3 in fig. 2b) and a second mount (Olson: right leg of s3 in fig. 2b) wherein said first mount and said second mount are integrally formed with said layer of material (Olson: para 0082). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the layer of material of Marczyk by making the first and second mount integral to layer of material as taught by Olson in order to allow quick assembly of the layer of material to the fastener cartridge which, in turn, facilitates in manufacturing and usage of the end effector.
Regarding claim 14, as shown in claim 13, the combination of Marczyk and Olson teaches the end effector assembly further comprising a first attachment feature (Marczyk: see annotated fig. 24 ) and a second attachment feature (Marczyk: see annotated fig. 24), wherein said first attachment feature Marczyk: para 0100), and wherein said first notch and said second notch are intermediate said first attachment feature and said second attachment feature (Marczyk: see annotated fig. 24).
Regarding claim 15, as shown in claim 13, the combination of Marczyk and Olson teaches wherein said first mount and said second mount are integrally molded with said layer of material (Olson: para 0082).  
Regarding claim 16, as shown in claim 13, the combination of Marczyk and Olson teaches wherein said first notch is positioned on an edge of said fastener cartridge (Marczyk: notch 78 corresponding to left middle mount 182 as shown in fig. 24 in on the left edge of the fastener cartridge, please note that “edge” as defined by merriam-webster dictionary is “the narrow part adjacent to a border” and since the notch 78 corresponding to left middle mount 182 is next to the left cartridge border, the limitation is met. , see annotated fig. 24  https://www.merriam-webster.com/dictionary/edge accessed 10/22/2021), and wherein said second notch is positioned on an opposite edge of said fastener cartridge (Marczyk: notch 78 corresponding to right middle mount 182 as shown in fig. 24 in on the right edge of the fastener cartridge, please note the definition of “edge” above and since the notch 78 corresponding to right middle mount 182 is next to the right cartridge border, the limitation is met, see annotated fig. 24).

    PNG
    media_image1.png
    493
    736
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments filed on 9/9/2021 have been fully considered:
All drawing objections have been overcome.
Amended claims have overcome all previous 112 (a) or first paragraph rejections and 112 (b) or second paragraph rejections. 
Applicant’s arguments regarding claims 13, 26 and 32 with respect to Viola, have been fully considered but are not persuasive. 
Regarding claims 13, 26, and 32, Applicant contends that Viola is silent on “said layer of material is at least partially captured by said fasteners when said fasteners move from said unfired position to said fired position” since the elements 34, 36 of layer of material are in between the staple containing slots.  However, the Examiner has interpreted the layer of material as having two parts, 38 (which further is made up of at BOTH parts 38 and 74 and since 38 (specifically 34, 36) extends into the first and second notches (see figs. 2a-b and fig. 6) the claims as recited are anticipated.
Applicant's arguments regarding claims 13 with respect to Marczyk have been considered but are moot because the new ground of rejection does not rely on teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731